ORDER
PER CURIAM.
Lynette Petty (Petty) appeals from the motion court’s denial of her Rule 24.035 motion for post-conviction without an evi-dentiary hearing. Petty pleaded guilty to one count of robbery in the first degree, Section 569.020, RSMo 2000, and one count of armed criminal action, Section 571.015, RSMo 2000. Petty was sentenced to concurrent ten-year terms of imprisonment. On appeal, Petty contends the motion court erred in denying her motion without an evidentiary hearing because her plea counsel was ineffective because he did not inform Petty about information learned from Johnny Miller which would have corroborated her testimony.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035. An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm judgment pursuant to Rule 84.16(b).